Citation Nr: 1530278	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2012 rating decisions of the VA Regional Office (RO) in Indianapolis, Indiana.  

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in August 2014.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

The issue of a compensable rating for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is as likely as not caused by the service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus as secondary to the service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for tinnitus and is remanding the increased rating issue, no discussion of VA's duties to notify and assist is necessary.
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

The Veteran's service treatment records show no complaints of tinnitus.  He has been service-connected for bilateral hearing loss since 2005.

Treatment records dated in 1983 show bilateral hearing loss, but no complaints of tinnitus.  In connection with the Veteran's initial claim for bilateral hearing loss, he was afforded a VA examination in March 2006.  No complaints of tinnitus were made at that time.

The Veteran was afforded a VA examination in February 2012.  He reported having tinnitus for many years.  The examiner noted that there was no report of tinnitus in the 2006 examination.  The examiner also noted that hearing loss was documented in 1983 and there was no mention of tinnitus, but it was not noted that it was denied.  The examiner opined that they could not provide an opinion regarding the etiology of tinnitus without resorting to speculation due to the conflicting reports of the onset of tinnitus.  

In a January 2015 informal hearing presentation, the Veteran's representative asserted that the Veteran never knew that there was a separate disability for tinnitus and that he was under the impression that it was all a part of his hearing loss.  The representative argued that service connection for tinnitus as a symptom associated with hearing loss was warranted.

Based on a review of the evidence, the Board concludes that service connection for tinnitus as secondary to the service-connected bilateral hearing loss is warranted.  In-service acoustic trauma is conceded due to service connection being in effect for hearing loss.  The evidence shows that the Veteran currently has tinnitus.  When affording him the benefit-of-the-doubt, the evidence supports a finding that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.

Initially, although the RO did not adjudicate service connection on a secondary basis, in light of the Board's grant, the Veteran is not harmed by such analysis.  In concluding that service connection on a secondary basis is warranted, of particular importance to the Board is The Merck Manual.  The Merck Manual states that "tinnitus may occur with almost any ear disorder."  The Merck Manual 778-779 (18th ed. 2006)  "Common causes include acoustic trauma (noise-induced sensorineural hearing loss)."  Id.  In essence, the cited provisions from The Merck Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  No other etiology for the Veteran's tinnitus has been identified.  In this case, considering that the Veteran is service-connected for bilateral hearing loss and has a current complaint of tinnitus, when considering The Merck Manual provisions, as well as the representative's statement that the Veteran was under the impression that his tinnitus was a part of his hearing loss, the Board concludes that service connection for tinnitus is warranted.  

In finding that service connection is warranted, the Board acknowledges the opinion from the February 2012 examiner that they could not opine as to the etiology of the Veteran's tinnitus without resorting to speculation.  However, this opinion does not show that the Veteran's tinnitus is not related to his service and does not weigh against a finding of service connection.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for the increased rating issue.  In the representative's January 2015 statement, they asserted that the Veteran's bilateral hearing loss had worsened in severity since the 2012 examination.  Therefore, a remand for a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Indianapolis VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should provide a description of the effects of the Veteran's bilateral hearing loss disability on his ability to function. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


